--------------------------------------------------------------------------------

DEBT FORGIVENESS AGREEMENT

     THIS AGREEMENT (the “Agreement”) is entered into as of this 4th day of May,
2011 by and between Global Green Solutions Inc., a Nevada corporation (the
“Company”) and Arnold Hughes, of 3523 West King Edward Avenue, Vancouver, BC,
Canada (“Hughes”).

RECITALS:

     WHEREAS Hughes is owed US $110,200 in unpaid consulting fees by the Company
as at November 30, 2010 (the “Debt”); and

     WHEREAS, Hughes has agreed to forgive the Debt and to terminate the
consulting agreement between the Company and Hughes effective November 30, 2010;
and

     WHEREAS, the Company and Hughes acknowledge that as a result of the
aforementioned forgiveness, no amount is due and owing to Hughes by the Company.

AGREEMENT

     1. Hughes agrees the Debt shall be deemed satisfied in full and hereby
releases and forever discharges the Company, and its officers, directors,
employees, and agents from any and all causes of action whether known or
unknown, debts, sums of money, claims and demands whatsoever, in law or in
equity, related to the Debt, which Hughes now or hereafter can, shall or may
have.

     2. This Agreement shall be effective as of November 30, 2010 and shall be
binding upon and inure to the benefit of the parties hereto and their respective
assigns and successors.

     3. This Agreement contains the entire understanding among the parties
related in any way to the subject matter hereof and supersedes any prior
understandings or written or oral agreements among them respecting the within
subject matter.

     4. This Agreement may be executed at different times and places, in
counterparts, and shall be effective as of November 30, 2010. Any party may rely
upon a copy of this Agreement received by facsimile or email transmission and
bearing another party’s signature as having been signed by such other party, and
a copy of this Agreement so received and signed by or on behalf of a party shall
have been validly executed to the same extent as if an original copy had been
executed.

  GLOBAL GREEN SOLUTIONS INC.,         By: “M. Elden Schorn”     Elden Schorn,
Director                 “A. R. Hughes”     Arnold Hughes


--------------------------------------------------------------------------------